              Case 4:18-cv-01044-HSG Document 67 Filed 10/02/18 Page 1 of 7



 1   Ann McFarland Draper (SBN 065669)
       courts@draperlaw.net
 2   Draper Law Offices
     75 Broadway, Suite 202
 3   San Francisco, California 94111
     Tel: (415) 989-5620
 4
     Attorneys for Defendants and Cross/Counter
 5   Claimants Dan Rasure, TheShop dot Build LLC,
     and TheShop dot Build San Fran LLC
 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10   TECHSHOP, INC., a California corporation,        Case No. 4:18-cv-01044-HSG-JCS
     DORIS A. KAELIN, in her capacity as
11   Chapter 7 trustee for TECHSHOP, Inc., a
     California corporation,                          ADMNISTRATIVE MOTION TO ADJUST
12                          Plaintiff,                CASE SCHEDULING ORDER TO
            vs.                                       ENLARGE THE TIME FOR FACT
13   DAN RASURE, et al,                               DISCOVERY AND ADJUST OTHER
                            Defendants.               DATES ACCORDINGLY
14
     DAN RASURE, et al,                                         No Hearing Required
15                              Cross-Complainants,
              vs.
16
     TECHSHOP, INC., et al,
17                      Cross-defendants.
18

19

20
21

22

23

24

25

26
27

28   _____________________________________
     Techshop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)
     ADMNISTRATIVE MOTION TO ADJUST CASE SCHEDULING ORDER TO ENLARGE
     THE TIME FOR FACT DISCOVERY AND ADJUST OTHER DATES ACCORDINGLY
              Case 4:18-cv-01044-HSG Document 67 Filed 10/02/18 Page 2 of 7



 1            Pursuant to Fed.R.Civ. Pro Rule 16 and Northern District Civil Local Rules 6-3 and 16-3,

 2   Defendants and Cross/ Counter-Claimants Dan Rasure, TheShop dot Build LLC, and TheShop dot

 3   Build San Fran LLC (collectively “Defendants” or “Movants”), hereby move for an Order

 4   modifying the Scheduling Order issued in this case (Docket No. 37) to enlarge the time for fact

 5   discovery and adjust the other dates accordingly. This revision is necessary in order to allow all

 6   parties adequate time to complete factual discovery.

 7            The motion is made on the ground that good cause exists for the requested relief in that: (1)

 8   the cross-complaint is still not at issue – and will not be until after the close of fact discovery, so

 9   Movants will not have an opportunity to conduct discovery on whatever denials and affirmative

10   defenses Plaintiff may choose to make; (2) the volume of documents being produced exceeds

11   60,000 pages of emails, SMS text messages, and Facebook messenger messages, requiring

12   substantial time consumption for Movants to redact login credentials and customer identifying

13   information, as well as for Plaintiff to review the documents produced; and (3) Movant Rasure’s

14   ability to provide discovery documents was impacted by life-threatening medical emergencies of

15   his wife and unborn child, and the ongoing medical issues of the infant who was born 6 weeks

16   premature and at 14 weeks is still not able to breathe on his own).

17            Counsel for the respective parties met and conferred in person regarding the subject matter

18   of this motion, but they were not able to reach agreement for adjustment of the scheduled dates

19   and deadlines in this case. At this time, Plaintiff is opposed to any change.

20            The Scheduling Order issued in this case on June 20, 2018 (Doc. No. 37). That Scheduling

21   Order set a very tight time frame for discovery and trial in this case, but as things turned out the

22   fact discovery period is insufficient for the parties to prepare the case for trial, as explained in

23   more detail below. The factor driving his motion is the need for additional time for fact

24   discovery. However, because of the 12-week and 2-week time intervals specified in paragraph 11

25   of the Court’s Standing Order for Civil Cases, it is necessary to request adjustment of all of the

26   discovery deadlines, as well as the dispositive motion date, the final pretrial date, and the trial

27   date.

28   _____________________________________
     Techshop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)
                                                                                                               -1
     ADMNISTRATIVE MOTION TO ADJUST CASE SCHEDULING ORDER TO ENLARGE
     THE TIME FOR FACT DISCOVERY AND ADJUST OTHER DATES ACCORDINGLY
              Case 4:18-cv-01044-HSG Document 67 Filed 10/02/18 Page 3 of 7



 1            A court may modify a scheduling order “for good cause and with the judge’s consent.”

 2   Fed. R. Civ. Proc. 16(b)(4). Good cause exists for the requested modification due to the following

 3   facts and circumstances, none of which could have been anticipated at the time the Scheduling

 4   Order issued.

 5            This action was commenced on February 16, 2018, when the original Plaintiff, TechShop,

 6   Inc., filed this action alleging infringement of two federally-registered wordmarks for

 7   TECHSHOP.         On February 26, 2018, Plaintiff corporation filed a Chapter 7 bankruptcy case.

 8   Doris A. Kaelin was appointed Trustee in the Chapter 7 case, but Plaintiff did not substitute or join

 9   the bankruptcy trustee as a party plaintiff. Thus, on 05/15/2018, Defendants moved to dismiss for

10   failure to join the real party in interest. Plaintiff filed a one-page opposition to the motion to

11   dismiss, but did not file its First Amended Complaint until August 13, 2018. On 08/27/2018,

12   Defendants filed their Answer to the First Amended Complaint.

13            In the meantime, on June 20, 2018, Court issued the Scheduling Order that is the

14   subject of this motion. Defendants had not answered Plaintiff’s complaint while Defendants’

15   motion to dismiss was pending. However, on July 26, 2018, Defendants filed their Cross-

16   Complaint naming the Bankruptcy Trustee as a cross-defendant. On August 16, 2018, Cross-

17   Defendant Bankruptcy Trustee filed a Motion to Dismiss the Cross-Complaint, which is set for

18   hearing on November 8, 2018. Defendants/Cross-Complainants opposed the motion and the

19   Trustee filed her reply on 09/26/2018.

20            Movants here anticipate that the Court will either deny the motion and require Cross-

21   Defendants to answer, or will grant the motion and allow Movants here an opportunity to amend.

22   Either way, the Movants’ Cross-Complaint is not likely to be at issue until early December.

23            The following particularized facts and circumstances – none of which could have been

24   anticipated at the time the Scheduling Order issued – show good cause to enlarge the time for fact

25   discovery and adjust the case schedule.

26
27

28   _____________________________________
     Techshop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)
                                                                                                          -2
     ADMNISTRATIVE MOTION TO ADJUST CASE SCHEDULING ORDER TO ENLARGE
     THE TIME FOR FACT DISCOVERY AND ADJUST OTHER DATES ACCORDINGLY
              Case 4:18-cv-01044-HSG Document 67 Filed 10/02/18 Page 4 of 7



 1            Reason 1 – The Cross-Complaint Is Not At Issue

 2            This case was not at issue when the Scheduling Order issued, and is still not at issue. Key

 3   pleadings were filed after the Scheduling Order, specifically: (A) Movants’ Cross-Complaint and

 4   Counterclaims; (B) Plaintiff’s First Amended Complaint; and (C) Defendants’ Answer to

 5   Plaintiff’s First Amended Complaint. The Bankruptcy Trustee will not be answering the Cross-

 6   Complaint until her motion to dismiss is resolved. That motion is set to be heard on November 8 –

 7   six days after the cut-off for fact discovery. As a result, Movants will not have an opportunity to

 8   conduct discovery on the denials and affirmative defenses cross-defendant ultimately asserts when

 9   it does answer. This factor alone constitutes good cause for enlarging the period for fact discovery

10   and adjusting the case schedule accordingly.

11            Reason 2 – The Magnitude of Document Discovery is Far Greater Than Expected

12            The volume of documents being produced in this case is far beyond what Movants imaged

13   would ever be involved. Movants have bates#d over 60,000 pages of documents, which are

14   primarily emails, SMS text messages, and FaceBook Messenger messages. Counsel has reviewed

15   over 9,000 emails for privilege, sensitivity and redaction. Around 40% of these emails require

16   redaction and the nature of the redactions is difficult to automate. Movants’ vendor has extracted

17   over 50,000 SMS text messages in 547 message threads, which resulted in 3192 unprivileged PDF

18   pages that had to be reviewed and identified for redaction of confidential information (such as

19   login credentials, financial account numbers, and customer identifying information). Movants’

20   vendor also extracted 720 message threads on the Facebook Messenger (FB) platform; 47 of these

21   (1934 PDF pages) were presumptively relevant (based on the names of the individuals

22   participating in the threads), and the remaining 673 of which are still being analyzed to determine

23   whether they are responsive to the document requests.

24            The volume of documents requested by Plaintiff is simply overwhelming, both for

25   Movants to identify, review, redact and produce and for Plaintiff and its experts to review and

26   evaluate. The time remaining in the discovery period is simply not sufficient for either party to

27   complete the necessary discovery – including follow-up written discovery and the anticipated

28   _____________________________________
     Techshop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)
                                                                                                         -3
     ADMNISTRATIVE MOTION TO ADJUST CASE SCHEDULING ORDER TO ENLARGE
     THE TIME FOR FACT DISCOVERY AND ADJUST OTHER DATES ACCORDINGLY
              Case 4:18-cv-01044-HSG Document 67 Filed 10/02/18 Page 5 of 7



 1   depositions. Movants anticipate that some of the depositions to be conducted in this case will be

 2   outside the Northern District and include witnesses who reside in Arizona, Kansas, and Iowa who

 3   may not be subject to subpoena power in this district.

 4            Reason 3 – Medical Emergencies of Mr. Rasure’s Wife and Child Affected Discovery

 5            Movant’s ability to provide discovery documents and collaborate with counsel on

 6   discovery was adversely impacted by unanticipated medical emergencies involving Mr. Rasure’s

 7   wife and third child. The Rasures live in Western Kansas and have three young children, ages 5

 8   years, 17 months, and 14 weeks. On June 26 (the day Plaintiff served her discovery), Mrs. Rasure

 9   was airlifted to a hospital in Denver with life-threatening conditions for herself and her unborn

10   child. On June 27, the Rasure’s third child (a son) was born 6 weeks premature. The infant, who

11   is now 14 weeks old, lives in intensive-care conditions, is still on oxygen, and has not been able to

12   breath on his own since birth. Mr. Rasure was essentially unavailable for 3 weeks after the birth.

13            Proposed Modified Case Scheduling

14            Movants anticipate that the case will be at issue by early December 2018. Thus, Movants

15   suggest that a 14-week month enlargement of the fact discovery period and following dates and

16   deadlines is appropriate. Accordingly, Movants propose the following new schedule:

17    Event                                  Current Deadline                Proposed New Deadline
18    Close of Fact Discovery                November 2, 2018                February 1 2019

19    Exchange Opening Expert                November 19, 2018               February 19, 2019
      Reports
20
      Exchange Rebuttal Expert               December 3, 2018                March 4, 2019
21    Reports

22    Close of Expert Discovery              December 17, 2018               March 18, 2019

23    Dispositive Motions Hearing            January 31, 2019 at 2:00 p.m.   May 2, 2019 at 2:00 p.m.
      Deadline
24
      Pretrial Conference                    April 30, 2019 at 3:00 p.m.     July 30, 2019 at 3:00 p.m.
25
      8-Day Jury Trial                       June 3, 2019 at 8:30 a.m.       September 3, 2019 at 8:30 a.m.
26
27

28   _____________________________________
     Techshop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)
                                                                                                          -4
     ADMNISTRATIVE MOTION TO ADJUST CASE SCHEDULING ORDER TO ENLARGE
     THE TIME FOR FACT DISCOVERY AND ADJUST OTHER DATES ACCORDINGLY
              Case 4:18-cv-01044-HSG Document 67 Filed 10/02/18 Page 6 of 7



 1            Accordingly, for the reasons set forth above, Movants respectfully request that this Court

 2   grant this administrative motion, and issue a new Scheduling Order enlarging the period for fact

 3   discovery by 14 weeks, and adjusting the other dates accordingly, as set forth above in the above

 4   table of proposed dates or such other dates as may be convenient to the Court.

 5

 6   DATED: October 2, 2018                        Respectfully Submitted,

 7                                                 DRAPER LAW OFFICES

 8

 9
10                                                 By          /s/ Ann McFarland Draper_______

11                                                        Ann McFarland Draper
                                                   Attorneys for Defendants and Cross/Counter
12                                                 Claimants Dan Rasure, TheShop dot Build LLC,
                                                   and TheShop dot Build San Fran LLC
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28   _____________________________________
     Techshop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)
                                                                                                        -5
     ADMNISTRATIVE MOTION TO ADJUST CASE SCHEDULING ORDER TO ENLARGE
     THE TIME FOR FACT DISCOVERY AND ADJUST OTHER DATES ACCORDINGLY
              Case 4:18-cv-01044-HSG Document 67 Filed 10/02/18 Page 7 of 7



 1
                                             CERTIFICATE OF SERVICE
 2
              I, Ann McFarland Draper, hereby declare and certify as follows:
 3
              1.       I am an attorney at law over the age of eighteen (18) years and not a party to this
 4
     action. My business address is 75 Broadway, Suite 202, San Francisco, CA 94111.
 5
              2.       On October 2, 2018, I electronically served true and correct copies of the foregoing
 6
     document ADMNISTRATIVE MOTION TO ADJUST CASE SCHEDULING ORDER TO
 7
     ENLARGE THE TIME FOR FACT DISCOVERY AND ADJUST OTHER DATES ACCORDINGLY
 8
               by electronically filing said document with the Clerk of the Court using the CM/ECF
 9
              system and transmission of the Notice of Electronic Filing for such document via the
10
              Court’s NEF system to the following persons, each of whom is deemed to have consented
11
              by electronic service by NEF:
12
                       James C. Pistorino            james@dparrishlaw.com
13
              I declare under penalty of perjury under the laws of the United States of America that the
14
     foregoing is true and correct and that this declaration was executed this 2ND day of October, 2018,
15
     at San Rafael, State of California.
16
                                                                /s/ Ann McFarland Draper
17
                                                                Ann McFarland Draper
18

19

20
21

22

23

24

25

26
27

28   _____________________________________
     Techshop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)
                                                                                                             -6
     ADMNISTRATIVE MOTION TO ADJUST CASE SCHEDULING ORDER TO ENLARGE
     THE TIME FOR FACT DISCOVERY AND ADJUST OTHER DATES ACCORDINGLY
